Filed 10/26/20 In re B.P. CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re B.P., a Person Coming                                    2d Juv. No. B302713
Under the Juvenile Court Law.                                (Super. Ct. No. VJ46452)
                                                               (Los Angeles County)

THE PEOPLE,

     Plaintiff and Respondent,

v.

B.P.,

     Defendant and Appellant.


      B.P. appeals his placement in camp by the juvenile court on
November 26, 2019. He contends the court abused its discretion
because less restrictive placements would have better served his
rehabilitative needs. We conclude the court did not abuse its
discretion. The record indicates the court ordered appellant to
camp only after less restrictive alternatives failed to rehabilitate
him or to adequately protect the public. Affirmed.
         PROCEDURAL AND FACTUAL BACKGROUND
       B.P. was charged in a juvenile wardship petition on
October 16, 2018 with carrying a weapon on school grounds.
(Pen. Code, § 626.10 subd. (a)(1); Welf. & Inst. Code, § 602.) He
was charged with petty theft in a separate petition on November
20, 2018. (Pen. Code, §§ 484, subd. (a); 490.1.) Appellant
admitted the allegations in both petitions. The juvenile court
placed appellant on probation without wardship for six months
on January 2, 2019 pursuant to Welfare and Institutions Code
section 725, subdivision (a).
       The court revoked the section 725 order on May 7, 2019
after appellant tested positive for marijuana and accumulated
many school absences. It placed him in a Community Detention
Program (“CDP”), a form of house arrest, with orders to detain
him upon a first violation of his CDP conditions. Two days later
his CDP officer found him at school under the influence of
marijuana and carrying brass knuckles and a knife. The court
removed appellant from CDP on May 15 and declared him a ward
of the court. (Welf. & Inst. Code, §§ 602, 636, subd. (d).) It
ordered him detained at juvenile hall until his disposition
hearing on May 30.
       The court ordered appellant suitably placed by the
probation department on May 30. He entered Rancho San
Antonio Boys Home (“RSA”) on June 4, 2019. He was removed
from RSA on September 30 and returned to juvenile hall “for
having verbal, physical and gang related altercations” throughout
his stay.1

     1 The District Attorney filed a third petition on July 10,
2019 arising from an alleged gang-related incident in February of
2019. Those allegations are not at issue here.


                                2
      Appellant’s behavioral troubles persisted in juvenile hall.
The probation department recommended Camp Community
Placement (“CCP”) as a safer alternative for both appellant and
the community. The court adopted the recommendation on
November 26, 2019. This appeal followed.
                            DISCUSSION
      We review the juvenile court’s order of commitment for
abuse of discretion. (In re Robert H. (2002) 96 Cal. App. 4th 1317,
1329-1330, citing In re Todd W. (1979) 96 Cal. App. 3d 408, 416.)
“‘“We must indulge all reasonable inferences to support the
decision of the juvenile court and will not disturb its findings
when there is substantial evidence to support them.”’” (Robert H.
at p.1330, quoting In re Lorenza M. (1989) 212 Cal. App. 3d 49,
53.)
      Appellant contends the court abused its discretion when it
placed him in CCP because it failed to consider less restrictive
alternatives in which therapeutic and rehabilitative services are
more readily available. Further, he characterizes his underlying
offenses, i.e., a misdemeanor weapons charge and petty theft, as
minor crimes that do not typically warrant CCP.
      Ample evidence supports the court’s CCP order. Less
restrictive options proved wholly ineffective to rehabilitate him
and to protect the community. While appellant showed signs of
progress – particularly in academics – the record shows an
alarming escalation of violent and destructive behaviors between
the court’s initial probation order and his CCP placement eleven
months later.
      Appellant failed a drug test shortly after the January 2,
2019 probation order. He was again arrested on March 21 for
carrying a knife. He failed three additional drug tests and




                                3
received a citation for smoking marijuana in public during the
six-month period of home detention. He missed at least 36 days
of school in that period. Two days into the CDP program he
attended school visibly under the influence of drugs and carrying
a knife and brass knuckles. His probation officer informed the
court appellant was “not taking his CDP conditions seriously.”
       Appellant’s four-month stay at RSA began with two
physical altercations with his peers. He was transferred from
Aggeler High School to Chatsworth High School after three
weeks for fighting. Gang activity, drug use, and additional
altercations followed at school and RSA. Appellant destroyed
RSA property and screamed at staff when told he must wait to
make a phone call. His school attendance remained poor. RSA
staff initially reported some therapeutic progress and expressed a
willingness to work with appellant despite his disruptive
behavior. Eventually, RSA requested the probation department
remove appellant because his “behavior and resistance to
treatment continue[d] to create an unsafe environment through
racial and gang tension.” Similar behaviors continued when
transferred to juvenile hall.
       The record indicates the court continued appellant on
probation, then CDP, seeking to improve his impulse control and
anger through therapy and counseling. (In re Carlos J. (2018) 22
Cal. App. 5th 1, 5-6; see Welf. & Inst. Code, § 202, subd. (b)
[punishment must be “consistent with the rehabilitative
objectives” of the juvenile court law].) These rehabilitative goals
appear to have remained paramount during appellant’s four-
month stay at RSA. The court ordered him to CCP only when
presented with overwhelming evidence he hindered the facility’s
ability to rehabilitate him and other program participants.




                                 4
Appellant’s violent and disruptive behavior extended outside
RSA’s walls to both schools he attended during that time.
      Substantial evidence supported the court’s decision to place
appellant directly into a more restrictive setting. Allowing
appellant to remain in suitable placement would not just
subordinate, but ignore, the court’s obligation to exercise its
jurisdiction “in conformity with the interest of public safety and
protection.” (Welf. & Inst. Code, § 202, subd. (b); In re L.W.
(2020) 44 Cal. App. 5th 44, 52.)
                          DISPOSITION
      The juvenile court’s dispositional order dated November 26,
2019 is affirmed.
      NOT TO BE PUBLISHED.




                                    PERREN, J.

We concur:



      GILBERT, P. J.



      TANGEMAN, J.




                                5
                     Kevin Brown, Judge
             Superior Court County of Los Angeles
               ______________________________

      Marta I. Stanton, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Michael Keller and Nicholas J.
Webster, Deputy Attorneys General, for Plaintiff and
Respondent.




                               6